           Case 1:20-cv-00298-LY Document 65 Filed 09/11/20 Page 1 of 1
                         .                                        .
                                                                                   ri
                                                                                                 L..,



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS                     202   SEP   I   1   PM     2:   51

DR. JEROME CORSI, et al

                      Plaintiffs


                                                  Case Number:    1:20-cv-298-LY
INFO WARS, LLC, et al

                     Defendants.


                 ORDER GRANTING LARRY KLAYMAN'S CONSENT MOTION FOR
                            EXTENSION OF TIME

         Plaintiff LARRY KLAYMAN's motion for extension of time is hereby GRANTED. The

deadline to file responses to Defendants' motions pertaining to the Amended Complaint filed

July 29, 2020, Dkt. Numbers 55-59, is extended to September 30, 2020.



Dated:                       /,rz6:




                                              1
